Citation Nr: 0215439	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.

(The issue of entitlement to service connection for hepatitis 
will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania (AGO "10" Berks 
County) 	Department of Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to January 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The Board is taking additional development on the issue of 
entitlement to service connection for hepatitis pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Red. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDING OF FACT

The veteran has tinnitus, which resulted from either the use 
of antimalarial medication or exposure to noise during active 
duty service.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that as a result of antimalarial 
medication taken during active duty service, he now has 
tinnitus.  He reports that he began noticing tinnitus at some 
point after he began taking the antimalarial medication.

In order to establish service connection for tinnitus, the 
evidence must show that tinnitus was manifested in-service, 
or resulted from a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case at hand, the veteran's service medical records 
indicate that in 1969, he contracted malaria while serving in 
Vietnam.  He was required to take Quinine, an antimalarial 
medication, for twelve days.  The service medical records do 
not show treatment for or complaints of tinnitus.  The 
veteran's DD Form 214 indicates that he served as a Marine 
rifleman in Vietnam where he earned the Sharpshooter's Rifle 
Badge.  

An August 2001 VA audiological examination report indicates 
that it is as likely as not that the veteran's tinnitus is 
related either to hazardous noise exposure while in the 
military, and/or Quinine treatment for malaria while he was 
stationed in Vietnam in 1969.  There is no medical evidence 
to the contrary.  The impression noted following an August 
2001 VA ear disease examination report was that the veteran 
had tinnitus, with a history of onset dating back to after 
military service.  The examiner did not opine whether or not 
tinnitus is related to a disease or injury incurred in 
service.  Thus, the only medical opinion of record which 
specifically addresses the etiology of the veteran's tinnitus 
indicates that it was related to Quinine treatment for the 
appellant's service connected malaria.  Under these 
circumstances, the Board concludes that service connection 
must be granted.    

In light of the fact that there is a complete grant of 
benefits with regard to the issue being decided at this time, 
any failure by VA to fully comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was harmless. 


ORDER

Service connection for tinnitus is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

